            Case 1:21-cv-00321-MKV Document 36 Filed 01/22/21 Page 1 of 1


                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
                                                               DOC #:
 ANDRES SCAMINACI,                                             DATE FILED: 1/22/2021

                              Plaintiff,
                                                                   21-cv-321 (MKV)
                      -against-
                                                                  SEALING ORDER
 OMAR JAFFREY,

                              Defendant.

MARY KAY VYSKOCIL, United States District Judge:

          The Court is in receipt of letter motions from the parties and proposed intervenor seeking

to redact certain filings to protect confidential business information [ECF #12, 15, 19, 30].

These requests are GRANTED. The public has a presumptive right of access to the filings in

question. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 124 (2d Cir. 2006).

However, courts in this circuit regularly permit redactions that are narrowly tailored to protect

“sensitive and proprietary information.” Awestruck Mktg. Grp., LLC v. Black Ops Prods., LLC,

2016 WL 8814349, at *2 (S.D.N.Y. June 20, 2016). The Court has carefully reviewed all of the

redactions and finds that they are narrowly tailored to protect confidential business information.

Thus, the Court will maintain the unredacted versions of the documents under seal. The Clerk of

Court is respectfully directed to terminate the letter motions pending at docket entries 12, 15, 19,

and 30.

SO ORDERED.
                                                       _________________________________
Date: January 22, 2021                                 MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
